--------------------------------------------------------------------------------

Exhibit 10.1
 
ASSIGNMENT OF SUBSCRIPTION AGREEMENT AND CANCELLATION OF PROMISSORY NOTE
 
This agreement for assignment of rights under a share subscription agreement and
cancellation of a promissory note (“Assignment Agreement”) is effective as of
April 4, 2011 (“Effective Date”) between ChinaTel Group, Inc. (“ChinaTel”) and
Trussnet Capital Partners (HK) Ltd. (“TCP”).  ChinaTel and TCP are each referred
to as a “Party” and collectively as the “Parties.”
 
RECITALS
 
A.  
Through its subsidiary Gulfstream Capital Partners, ChinaTel entered into a
share subscription Agreement on May 23, 2008 (“Gulfstream Subscription
Agreement”) to acquire up to 49% of the shares of Chinacomm Limited, a Cayman
Island corporation (“Chinacomm Cayman”) for $196 million, of which ChinaTel paid
$5 million at the time of executing the Gulfstream Subscription Agreement.

 
B.  
When other parties to the Gulfstream Subscription Agreement asserted ChinaTel
had failed to fulfill its obligations under that agreement, TCP entered into a
substitute subscription agreement on February 16, 2009 (“TCP Subscription
Agreement”) to also acquire up to 49% of the shares of Chinacomm Cayman for $196
million, including credit for $5 million previously paid by ChinaTel.  The terms
of the TCP Subscription Agreement are similar but not identical to the terms of
the Gulfstream Subscription Agreement.  TCP and the other parties to the TCP
Subscription Agreement also entered into an addendum to that agreement (“TCP
Subscription Addendum”), also on February 16, 2009.  ChinaTel disclosed the
terms of the TCP Subscription Agreement and TCP Subscription Addendum on SEC
Form 8-K filed February 25, 2011.

 
C.  
ChinaTel and TCP entered into an asset purchase agreement on March 9, 2009
(“Agreement”), whereby TCP sold to ChinaTel its equity interest in the shares of
Chinacomm Cayman represented by the TCP Subscription Agreement and TCP
Subscription Addendum.  The Agreement refers to and has attached as exhibits a
$191 million promissory note (“Note”) and a security agreement (“Pledge
Agreement”), which the Parties entered into at the same time as the
Agreement.  ChinaTel disclosed the terms of the Agreement, the Note and the
Pledge Agreement on SEC Form 8-K filed March 10, 2009.

 
D.  
The Parties have amended the Note on four separate occasions, most recently as
of May 9, 2010.  ChinaTel has disclosed the terms of each amendment of the Note
on SEC Forms 8-K filed March 9, 2010, March 17, 2010, April 13, 2010 and May 12,
2010.  Through June 18, 2010, ChinaTel has paid TCP a total of $10.9 million in
cash plus 58,867,119 shares of ChinaTel’s Series A Common Stock towards interest
and extension fees pursuant to the Note, as amended, plus $2.75 million towards
reduction of the principal balance.  As of April 1, 2011, the interest accrued
but unpaid under the Note is $14,225,232.87.

 
E.  
The Parties consider it in their mutual best interest to assign to ChinaTel all
of TCP’s rights under the TCP Subscription Agreement and TCP Subscription
Addendum, and to cancel the Agreement, the Note, and the Pledge Agreement,
including all interest accrued but unpaid under the Note.  The consideration TCP
receives in entering into this Assignment Agreement includes but is not limited
to the following:

 
i.  
ChinaTel being relieved from the obligation to pay past and future interest
under the Note while maintaining its right to acquire up to 49% of the shares of
Chinacomm Cayman advances ChinaTel’s financial interests by reducing the total
acquisition cost of the rights ChinaTel has the right to acquire;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ii.  
Colin Tay, the sole shareholder and director of TCP, has recently entered into
an employment agreement with ChinaTel at an annual base salary of $350,000 plus
other employment benefits;

 
iii.  
ChinaTel has recently awarded Colin Tay 66,909,088 shares of ChinaTel’s Series B
Common Stock; and

 
iv.  
Both TCP and its sole shareholder and director Colin Tay, as shareholders of
ChinaTel, have a financial interest in the future financial success of ChinaTel.

 
F.  
The Parties enter into this Assignment Agreement to define their respective
rights and obligations.

 
AGREEMENT
 
1. TCP hereby assigns to ChinaTel, without warranty, all of its right, title and
interest in the TCP Subscription Agreement and TCP Subscription
Addendum.  ChinaTel hereby assumes all performance obligations of TCP, if any,
under the TCP Subscription Agreement and TCP Subscription Addendum.  To the
extent consent to this assignment is required from CECT-Chinacomm or any other
party to the TCP Subscription Agreement or TCP Subscription Addendum, TCP will
continue to act as agent for ChinaTel, as ChinaTel directs.
 
2. All existing rights and future obligations of both Parties under the
Agreement, the Note and the Pledge Agreement, are hereby cancelled and
terminated except as set forth in this Assignment Agreement.  Specifically:
 
i.  
TCP shall retain all payments of cash and stock previously made by ChinaTel that
have been applied as interest, extension fees, or principal reduction of the
Note, in the amounts set forth in Recital D above, but shall waive entitlement
to all past interest accrued but unpaid under the Note, and all future
interest.  TCP shall return the original Note to ChinaTel marked “CANCELLED.”

 
ii.  
TCP shall deliver to ChinaTel the original Certificate No. 3 representing
2,450,000,000 shares of Chinacomm Cayman (“Chinacomm Cayman Shares”) with
appropriate endorsement to enable ChinaTel to seek the issuance of new
certificate in ChinaTel’s name for all 2,450,000,000 of the Chinacomm Cayman
Shares represented by Certificate No. 3.

 
iii.  
The Parties acknowledge that, pursuant to the TCP Subscription Addendum, the
number of Chinacomm Cayman Shares corresponding to the unpaid outstanding
balance of the subscription price are “pledged” to Chinacomm Cayman and other
parties to the TCP Subscription Agreement, even though TCP maintains physical
possession of Certificate No. 3 representing the total number of the Chinacomm
Cayman Shares to which TCP has the right to subscribe pursuant to the TCP
Subscription Agreement and TCP Subscription Addendum.

 
iv.  
Each Party hereby releases the other Party from any past breach or default, if
any, either would be entitled to assert against the other relating to
performance or non-performance of any obligation, or the accuracy of any
representation or warranty contained in any of the Agreement, the Note or the
Pledge Agreement.

 
3. This Assignment Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document.
 
CHINA TEL GROUP, INC.
 
 
 
By    /s/ George Alvarez      
     George Alvarez, its Chief Executive Officer
TRUSSNET CAPITAL PARTNERS (HK) LTD.
 
 
 
By     /s/ Colin Tay      
      Colin Tay, its President



 